Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 1 of 13




   I{OTICE OF REMOVAT


     EXHIBIT A
                  Part 5 of 5
            Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 2 of 13
    I

                                                                                                                 A¡.,1 29 rtø¡1
        a
l                                                                      ri:


    l

                                                                                              (h J(Êr
                                              SffiSi
    l                                                                                                         -_r   I




                                                                                              Fg
I                                                                                             t_
:
:                                                                                                             t,.L'
:
:


i                          IN THE SUPERIOR COURT OF THE VIRGIN IS
.                                           DTVISION OF'ST. THOMAS
:



             ALAN HELMAN; MARIORIE FIELMAN;
             LEPONT PALM BEACH, LLC;                               sT-19-CV-36
             MAURICE I(ASPY; LIBORIO PIAZZA;
:
             TROY HAMMOND; and TIMOTHY AKER,                       COMPLEX CASE DIVISION
¡


                                          Plaintiffs,              CLASS ACTION COMPLAINT
                 vs.
                                                                   JURY TRIAL DEMANDED
             MARRIOTT INTERNATIONAL, [NC., a Maryland
             coryomtion; THE RITZ-CARLTON HOTEL
:
             COMPANY, LLC, a Delaware corporation;
                                                                                              L$
             RC HOTELS (VIRGIN ISLANDS), INC., a U.S.                                   ú',
                                                                                              l-1
             Virgin Islands corporation; THE RITZ'CARLTON                                     i'J
             CLUB, ST. THOMAS, [NC., aU.S. Virgin Islands                                     f;,)
                                                                                               jl
             corporation; RC ST. THOMAS, LLC, aU.S. Virgin
             Islands limited liability company; MARRIOTT
             VACATIONS WORLDWIDE CORPORATION, A                                                         rÌ;
                                                                                                    "
             Delawa¡e corporation; MARNOTT OWNERSHIP
                                                                                                         )
                                                                                                        ^)
             RESORTS, INC., a Delaware corporation; RITZ-
             CARLTON MANAGEMENT COMPANY, LLC, A
             Del¿ware limited liability company; THE RITZ-
             CARLTON DEVELOPMENT COMPANY, INC., A
             Delawa¡e corporation; COBALT TRAVEL
             COMPANY, LLC, INC., a Delaware limited liability
             company; THE LION & CROWN TRAVET CQ.,
             LLC, a Delaware limited liability company;
             the NORTH AMERICAN TRUST, a land trust
             organizedrurde¡ Florida law; and DOES 1-50,

                                          Defendants.



             ro:       RC IIOTELS (VIRGIN ISLANDS) INÇ.
                       Resident Agent: BoltNagi PC
                       Merchants Financial Center,4608 Tutu Park Mall, Suite 202
                       St. Thomas, USVI 00802-1816; Phone 340.77 4.2944


                    Pursuant to 5 V.I.C. $ 4911 and within the time limited by law pursuant to V.I. C¡v. P.
             Ruln 4 Summons and Servìce of Process and RVUE 12(e). (a) Tìme to Sertte a Responsive
             Pleading (see page 2) you are hereby required to appear before this Cor¡¡t and answer to a
             complaint fîled against you in this action and in case of yow failure to appear or answer,
             judgment by default will be taken against you as demanded in the complaintn for damages.
                                                                                                                             7Í, 707,
                                                                                                              Ao, -..¿  'l
                                                                                                                       ^.^
Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 3 of 13

                                                                                                            !:
                                                                                                       t-         ll

                                                                                                            rii




 Wrtxnss $Iy       HAND AND THE Spn¡,      or rnls counrnu/d
                                                          r
                                                                  M      DAY OFFEBRUARY 2019,



                                                                    ESTRELLA H. GEORGE
                                                                       Clerk ofthe Court


  J                PATE, ESQ.
  The Pate Law Firm
  P.O. Box 890, St. Thomas, USVI 00804
  340.777.7283 Office
  888.889.1132 Fær
  Pate@SunlawVI.com
  SunI"awVI@gmail.com
 V.L BarNo: 1124




 NOTE: The def€ndant, if served personally, is required to file his answer or other defense with
 the Clerk of this Corxt, and to serve a copy thereof upon the plaintiffs attorney within twenty-
 one (21) days after servioe of this sl¡¡nmons, excluding the dato of service. The defendant, if
 sen¡ed by publication or be personal sewice outside of the jurisdíction, is required to file his
 answsr or oth€r defense with the Clerk of this Court, and to serye a copy thereof upon the
 attomey for the plaintiff within thirty (30) days after the completion of the period of publication
 or personal service outside ofthe jurisdiction.




 V.I. Civ, Pro. Rule 12.
 DEFENSES AND OBJECTIONS: WHEN AND HQW PRESENTED; MQTION FOR
 JUDGMENT ON THE PLEADNGS; CONSOLIDÅTING MQTIQNS; WAIVING .OE.¡EIVSE.S;
 PRETRIAL HEANNç
 (a) Time to Serve a Responsive Pleading.
      (l) In General, Unless another äme is specified     by this rule or a statute of the Virgin
      Islands, the time for serving a responsive pleading is as follows;
          (A) A defendant served with the swnmens and complaint \Ã/ithin the Virgin Islands
          must serve a responsive pleading within 2l days after being served.
         t...1
         (C) A defendant served I...] by summons and complaint by mail requiring a return
         receipt   [...] wiüin   30 days from the date the defendant received the process.
                Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 4 of 13


I         il:
    !.1




                                                            RErUñil OF SENUC¡

                          t rcruþ 6nÐ     tlrt I ncivcd ül rrmo¡¡ o¡ üa ',,å:(,. drt 0l ...&,'-,.,,,,7.?.1.7,,,..,
                     ,¡,¡tü          ¡.¡.,'tNi .';..fl'i;trar" ,';(Í""""""""'t"¡:òi"" " 2*'''('7" t dd'Ë.*
                     ü¡no¡o¡!l|rùm¡u¡ddafald¡rt           ,,,Lor,{(.a'.,.,k'9('l!'f!""o¡"¡!'"t'r¡"r""r'
                                                                               ;,   I *.. I Goty d h codtt,rcd lh

                                                                                              ?-æ2
                                                                                        ?14,/c"rffi¡  //.4Åa¿4)                     ê
                                                                                          //A ¿//a   ¿ /J¿I              Lî.ó."t
                                                                                         î.1
                                                                                        r. a}:lai.
                                                                                                      u,ttl¿77    art    .¿*z
                                                                                                          r. l t a r.Ô I l.l.alla
                                                                                                                                                       ê?dq
                                                                                                                                    !aa ¡¡ al aala ta¡ |
                                                                                                                 DlgulY'
                                                           i¡n iil oF SEnvüct
                                     ¡                I                                ür             a
                    â1.. ..., ¡rd,                                       rll                                                h

                                                                                                               ,thilhd,

                                                                           ôa¡..ir..        trad¿.rra¡.;......a¡.?..r.                     i.t¡¡aa..
                                                                          D.prÍt



                                                                               ta




                                                                                                     tl




                                                                 -Ínl'
             Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 5 of 13

ar !,   ¡




                                     IN THE SUPERIOR COURT OF THE VIRGÍN ISLANDS
                                          DIVISION OF ST. THOIvIAS AND ST. JOHN
            Alan Helman; Marjorie Helman; Lepont Palm Beaoh LLÇ; Maurice
            KaSpy; Liborio Plazza; Troy Hammond and Timothy Aker

                           Plaintiff(s)
                           Vs.                                                                   No.æ
                                                                                                    ST-19-CV-36
            Maniott International Inc,, The Ritz Carlton Hotel Company (VI) Inc                  ACTION FOR; ComplexCasc
            Tha Ritz Ca¡lton Club St. Thomqs, Inc., RC St. Thomas, LLC, Maniot                   Division Class Action Complaint
            Vacation Worldwide Corporalion, Maniott Ownership Resort Inc., Ritz                  JURY TRIAL DEMANDED


         Travel Co. and North American Trust              Does l-50
                        Defendant(s)

         TO: RC Hotels (Vírgrn Islands) Inc.
             Resident Agent Bolt Nagi
             Merohants Finar¡cial Center 4608 Tutu Park Mall
             St. Thomas, VI 00802
                                                                 AFFIDAVIT
        TERRITORY OF THE VIRGIN ISLANDS)
        DtvtstoNoF sT. THOMAS-ST. JOHN)

                   I, Marlon A. Richardson being sworn, depose and states:
                   I'      I am a citizen of the United States, resÍdent ofthe U.S. Virgin lslands, over l8 years of age, am
        not a party in the above entitled action, no¡ relaûed to any ofthe parties herein; wæ duly appointed as a procoss
        Servor for the Superior Court of the U.S. Virgin Islands, License No.         2ll2        which Order is still valid.
                   2.     I ieceived copies of Sunmo¡û ¡nd"eçmp!à,inr*ñ:t'-lg-0v_$6,.dtd 6 Fqb tg in the ¿bove acrion               and
        was able to serve as follows:

        DATERECEIVED:2{ ån¡ |9'DATE SERVED: ,?5.Apr
                                                    1g Time;rgfu¡q-
        PERSON SERVED: Rqslp-Thomwon                 #î bud).         ,.   -. ,   ,   *
        PLACE SERVED: MerehgetS Ftna,rlciat ce¡ror{_6JS l.ut!¡,psrhh,tqlhgf
                                                                            Tüo.mseyi 0,0üE
                   3-
                   Such service was personally made by delivering to and leaving with said person true copies of said


                   4,     The person served    wff   an adutt and appeared mentally competent and was properly identified to be
        the person mentioned and described in saíd process or the person authorized according to law to receivo such
        process.

                   5.     I have made     a diligent search and inquiry in    N1A            the person to be sewed but have been
        unable to find or learn of the                                                unable to serve process on the said person.
        s

                                                     20                                      Marlon A. Richardson
                                                                                             I   lD Lindberg Bay,   St. Thomas, USVI

                                 PUBLIC

        tlly                        26,2022
            Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 6 of 13

I                                                                                                             4,.1    2Lt\1A^
    a        I
        ,
                                                                                                    .¿        1..
                                                                                                    tg
                                                                                                    <r
                                                                                                    rfl
                                                                                                        fi.
                                                                                                     'd       l,'

                          IN TIIE SUPERIOR ÇOÏNT OT THE \NRGIN ISLAI{DS                        i'        It
                                           DIVISION OF'ST. THOMAS                               (. ..Ð
                                                                                                r¿, +t l1'ç:
                                                                                                 --\ 6Jì
             ALAN HELMAN; MARJORIE HELMAN;
             LEPONT PALM BEACH, LLC;
             MAUzuCE KASPY; LIBORIO PIAZZA;
                                                                   sr-r9-cv-36             :

             TROY HAMMOND; and TIMOTHY AKER,                       COMPLEX CASE      DIVIS;;
                                          Plaintiffs,              CLASS ACTION COMPLAINT
                 vs.
                                                                   JURY TRIAL DEMANDED
             MARRIOTT INTERNATIONAL, [NC., a Maryland
             corporation; THE zuTZ-CARLTON HOTBL
             COMPANY, LLC, a Delaware corporation;
             RÇ HOTELS (VIRGIN ISLANDS), INC., a U.S.
             Virgin Islands corporation; TFIE RITZ-CARLTON
             CLUB, ST. THOMAS,INC., alJ.S. Virgin Islands
             corporation; RC ST. THOMAS, LLC, aU.S. Virgin
             Islands limited liability company; MARRIOTT
             VACATIONS WORLDMDE COPJORATION, A
             Delaware corporation; MARRIOTT OWNERSHIP
             RESORTS, INC., a Delaware corporation; RITZ-
             CARLTON MANAGEMENT COMPANY, LLC, A
             Delaware limited liability company; THE RITZ-
             CARLTON DEVELOPMENT COMPANY, INC., A
             Delaware corpolation; COBALT TRAVEL
             COMPANY, LLC, INC., a Delaware limited liability
             company; THE IION & CROWN TRAVEL CO.,
             LLC, a Delaware limited liability company;
             the NORTH AMERICAN TRUST, a land trust
             organized under Florida law; and DOES 1-50,

                                          Defendants.



             TO¡       THE RITZ-CARLTON CLUB, ST. TIIOM¡,S, f¡lC
                       Resident Agent: The Prentice-Hall Corporation System, Inc.
                       St. Thom¡s, JU.S. Virgin Islands 00802

                    Pusuant to 5 V.I.C. $ 4911 and within the time limited by law pusuant to V.I. Crv. P.
             Rulr 4 Summons and Service of Process        and RUln 12(a). (a) Tlme to Serve a Responsive
             Pleadtng (see page 2) you are hereby required to appear before this Cou¡t a¡d answer !o a
              complaint ftled against you in this action and in case of your failure to appear or answer,
             judgment by default will be taken against you as demanded in the complain! for damages,


                                ÁlQ¡*P-                 (t*'r;*   o*r'Ù                                        B
                                                                                                                    llSpn^
    Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 7 of 13

                                                                                                                   i,
                                                                                                     ai.       I

                                                                                                           I

     lvttxnss Mv HAND       AND THE   snrt, on rurs counm    n furoy         or   FEBRUnny 2019.


                                                                   ESTRELLA H. GEORGE
                                                                        Clerk of the Court



      The Pate Law Firm
      P.O. Box 890, St. Thomas, USVI00804
      340.777.7283 Office
      888.889.1132Fa<
      Pate@SunLawVI.oom
:
      SunlawVl@gmail.com
1
      V.I. BarNo: I124




     NOTE: The defendant, if served personally, is requíred to file his answer or other defense with
     the Clerk of this Court, and to serve a copy thereof upon the plaintiffs attomey wittrin twenty-
     one (21) days afier service of this surnmons, excluding the date of service. The defendant, if
     served by publication or be personal service outside of the jurisdiction, is required to file his
     answer or other defense with the Clerk of this Court, and to serve a copy thereof upon the'
     attomey for the plaintiffwithin thirly (30) days after the completion of the period of publication
     or personal service outside of the jurisdiction.




     V.L Civ. Pro. Rule 12,
     DEFENSES AND OBJECTTQNS: WHEN AND HOW PRESENTED; MOTION FOR
     JUDGMENT QN THE PLEADINGS; CONSOLIDATING MOTIQNS; WLIVING Dðf'EIú,ST.S;
     PRETNAL HEARING
     (a) Time to Serve a Responsive Pleading.
         (l) In General. Unless another lime is'specified by this rulç or a statute of the Virgin
         Islands, the time for serving a responsive pleading is as follows:
             (A) A defendant served with the sunmon$ and complaint within the Virgin Islands
             must s€rve a responsive pleading within 2l days after being sened.
            t...I
            (C) A defendant served [...] bV surnmons and complaint by mail requiring a return
            receþt [...] within 30 days from the date the defendant received the process.
                   Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 8 of 13


    t:         I                                                              il
     a         I
         .:!



                                                                      iElufiit           oF    ¡t¡vrcß
                                tlrqçqr,¡¡rttrbrln¡¡þcdrbbru¡not oÂlm',,.!(,,.,dryof                                             ,&¿1.,.,,,,.=::.:,,,",
                                                                                                                                                 pÐ
                        ¡il,urrrü;rûrr         o¡   tb ,../,:(.   dry0Û   "        "j(Ê:"""" """"""""'                                                       "('l'ldd'ff
                        fftlaortþrùovr¡rardddadrrr, .,d11!:.i'.,,.Q,o,,(î{,;a;.¡.r"r"'r"'t"'r""""tr'r'
                                                                   ro r. ( ,u- . t qy d rb co4ür ¡d ü
                        bv *¡u r. .LÍ,ril oùbd erd t, úü ddÍr,uiry
                        ;íñËffirrntqldf loæ¡t.rt'dt*rso                                                          ?4217
                                                                                                               ?r,4r ¿oJ ,4 ,fi 6r-¡r?ã¿ try'
                                                                                                                       fi¡i¡lrl
                                                                                                                  /to ¿frñæ¿ ,5*/
                                                                                                                       tl\ñ flt¿r¡.ntt"Á sêìa/           al
                                                                                                               t'    II   I'' r'' ¡'üiuü'           ¡'   ¡   ¡'' ! "''          t
                                                                                                                                                                                    "''      II


                                                                     n:,îltl¡        oF        sE;;'
                                           ¡flüf     ¡¡¡{Íllt¡t I ¡|hrú fbff¡ff                    Ortlf .r.r¡.... {iú......¡.............
                       Af ,.   ...,   n!,rûil,.trlrjüú    e   crlúL                xü,ü,                  i,,¡rnr ¡ furrl h tl¡tsüal¡üe;
                                                                                                                                    I


                                                                                                                                        ffrËf¡l

                                                                                                I a¡ ¡¡¡ i I   y    ¡ ¡¡ r r r r r r r'lli r ¡ a.1.:¡'aaÒ l    a   i!         Ii t t
                                                                                                                                                                        'rt            'l"
                                                                                                Dr¡tty



                                                                                                  ta




                                                                                                                            aa




:




:


:
:

t
j


l

i




                                                                                    '-   .1'
         Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 9 of 13


r¡'Ù



                                     IN THE SUPERIOR COI.JRT OF THE VTRGIN ISLANDS
                                          DIVISION OF ST. THON4AS AND ST. JOHN
       Alan Helman; Mqrjorie Helman; læpont Palm Beach LLC; Maurice
       Kaspy; Liborio Plazza; Troy Hammond and Timothy Aker

                       Plaintiff(s)
                       Vs.                                                                     No.*,T-.!.9-CV.3.9
       Maniott International Inc., The Ritz Carlton Hotel Company (VI) Inc                    ACTTON FOR: Complex Case
       Thc Ria Ca¡lton Club, St. Thomas, Inc,, RC St, Thomas, LLC, Maniot                     Division Class Action Complaint
       Vacation Worldwide Corporation, Marriott Ownership Resort Inc., Ritz                   JURY TRIAL DEMANDED
       Carlton Management Çompany, LLC The Ritz Çarlton Development
       Company Ino., CobaltTravel Company LLC Inc. The Lion & Crown
       Travel Co. and North American Trust and Does l-50
                          Defendant(s)

       TO: The Ritz Carlton Club, St. Thomas, Inc.
           Resident Agent Prentice Hall Corporation System Inc.
            St. Thomas,       VI 00802
                                                                 AFFIDAVIT
       TERRTTORY OF  Tm VIRcfN ISLANDS)
       DrvrsroN oF sT. THoMAS - sT. JoHN)

                  I, Marlon A. Richardson being swom, depose and states:
                  l.      I am a citizen of the United   States, resident of the U.S,   Virgin Islands, over l8 years of   age, am

       not 0 party in the abovo entitled aotion, nor related to any ofthe part¡es herein; wæ duly appointed as a Process
       Server for the Supedot Court of the U.S. Virgin Islandq License            No.J94009" which Order is still valid.
                  2.      I received copies of SpmmonS,a¡d QOtüpl.aint #ST:!          9-ÇY.r3,Q dtd þ Feþ I 9 in the above action and

       was able to serve as follows:

       DATE RBCEIVED:24 Aor 19 DATE SERVED: 24 Apr 19 Time: 3:15 R¡¡r,_
       PERSON SERVED: Lçslie Quetel (in t¡pnd),             ,.       , ,      ,   ,



       PLACE SERVED: Watsr Fro¡t PlazaJeteqn .Drive. St* Thomæ. VI 00802
                  3.      Suoh service was personally made by delivering to and leaving with said person true copies of said

       Sqnmonç qid Complalpr #S1-I9-Cv-36-drd 6,f'Sb lp;
                  4.      The person served uras qn adult and appeared mentally competent and was properly identified to be
       the person mcntioned and described in said process gr the person authoriz€d according to law to receive such
       process.

                  5.      I   have made a diligent search and inquiry in N/A                 the person to be served but have becn
       unable to fïnd or le¿m,.of.thê,w,hereåbouB of,the                                      to s€rve process o¡l the said person.


       DA                                         2                                          Marlon A. Richardson
                                                                                             ilD Lindberg    Bay, St, Thomas, USVI


                                                                                                                    SERVER
                                         2022
              Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 10 of 13

                                                                                                                                  ú¡'il   zv,to¡.
    ì. :" \ '¡r
      a
      r'ì                                                                  .;




                                                                                                   u)                        ¡'
                                                                                                                 al
                              IN TITE SUPERIOR COURT OT'THE VIRGIN ISLANDS
                                                                         F1
                                                                                                                 rrl
                                                                                                                 (:D       rr
                                                DIVISION OF ST.THOMAS
:
                                                                                                   si'
                                                                                                                 gìI
                                                                                                                 'Ìt       t:
t
                  ALAN HELMAN; MARtrORIE HDLMAN;                                                   e
i                 LEPONT PALM BEACH, LLC;                               sr-19-cv-36                Ç            t)
                  MAURICE I(ASPY; LIBORIO PLA7,Z,A;                                                                        ¡t
                  TROY HAMMOND; and TIMOTHY AKER,                       COMPLEX
                                                                                               -{r
                                                                                     CASE DIVISIONÜI
                                                                                                     c;
                                              Plaintiffs,               CLÄSS ACTION COMPLAINT
                     vs.
                                                                        JURY TRIAL DEMANDEI)
¡
                  MARRIOTT INTERNATIONAL, INC., a Maryla¡rd
                  corporation; THE RITZ-CARLTON HOTEL
1                 COMPANY, LLC, a Delaware corporation;
                  RC HOTELS (VIRGIN ISLANDS), INC., a U,S.
                                                                                                                (",ã
ì                 Virgin Islands corporation; THE RITZ-CARLTON                                    (f¿
                                                                                                  L-            ;,:3
I                 ctÚg, sT, THoMAs,INc., au.s. virgin Islands                                     rl:           'il
                                                                                                                 i:J
                                                                                                  i-rr,
J
                  colporation; RC ST. THOMAS, LLC, a U'S' Virgin
I                 Islands limited liability company; MARRIOTT                                      ¡,             ¡:iìl
                  VACATIONS WORLDWIDE CORPORATION, A                                                {.'
                  Delaware corporation; MARRIOTT OWNERSHIP                                          Í
                                                                                                        r:..
                  RËSORTS,INC,, a Delawa¡e corporation; RITZ-
                                                                                                                       4
                  CARLTON MANAGEMENT COMPANY, LLC, A
                  Delaware limited liability company; TI{E RITZ'
                  CARLTON DEVELOPMENT COMPANY, INC., A
                  Delaware corporation; COBALT TRAVEL
                  COMPANY, LLC, INC., a Delawa¡e limited liabilþ
                  company; THE LION & CROWN TRAVEL CO',
                  LLC, a Delaware limited liability company;
                   the NORTH AMERICAN TRUST, a land trust
                                                                                                               +rq-Y'.t"t
                   organized rurder Florida law; and DOES 1-50,

                                               Defenda¡rts.
                                                                                                 1'l
                                                                                                 (r t t'i\.
                  TO:      RC ST. THOMAS' LLC.
                                      Duensing & Casner, PC

                           980                Bldg. 2, Suite 9
                           St. Thomas, USVI00802

                                  to 5 V.I.C. $ 49ll and within the time limited by law pursuarrt to V.I. Clv. P.
                           Pursuanr
                  RulB 4 Summons and Semice of Process and Ru¡,n 12(e,). (a) Time to Seme a Respowíve
                  Pleødíng (see page 2) you are hereby required to appear before this Court and answer to a
                  complaint fìled against you in this action and in case of yoru failure to aPpear or answer'
                  judgment by default will be taken against you as demanded in the complaint, for damages.
                                                                                                                                   ,,IL
                                                                                                                                  I -i P^
                                                                                                                                       -.
Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 11 of 13


                                                                                                      i'/        j'l'
                                                                                                            '.
                                                                                                             !




  wrrxnss My     HAND AND rHE     sprr, er rHrs couRT rnts   Éuy          oF trEBRUARv 2019.


                                                                ESTR.ELLA H. GEORGE
                                                                        ofthe Court


  J. RUSSSLL B
  The Pate Law   Firm
  P,O. Box 890, St, Thomas, USVI 00804
  340.777.7283 Offrce
  888.889.1 132 Fax
  Pate@SunLawVI.com
  SunlawVl@gmail.com
  V.I. Bar Nor I124




 NOTE: The defendant, if served personally, is required to file his answer or other defense with
 the Clerk of this Court, and to serve a copy theroof upon the plaintiffs attorney within twenty-
 one (21) days after service of this surnmons, excluding the date of service. The defendan! if
 served by publication or be personal serice outside of the jurisdiction, is required to file his
 answer or other defense with the Clerk of this Court, and to serve a copy thereof upon the
 attomey for the plaintiffwithin thirty (30) days after the completion of the period of publication
 or personal service outside of the jurisdiction.
                                                    ¿




 V.I. Civ. Pro. Rule 12.
 DEFENSES AND QBJECTIONS: WHEN AND HOW PRESENTED; MOTION FOR
 JUDGMENT ON THE PLETTDINGS; CØNSçÍJÐÁ|,TNG MOTIONS; WAIVING ll)¡nmdV,$E$
 PRETRIAL HEARING
 (a) Time to Serve a Responsive Pleading.
    (l) In General.  Unless another time is specified by this rule or a statute of the Virgin
    Islands, the time for serving a responsive pleading is as follows:
        (A) A defendant served with the sum¡nons and complaint within the Virgin tslands
        must serve a responsive pleading within 2l days aftor being served.
        I...1
        (C) A defendant served [...] by summons and complaint by mail requiring a return
        receipt [...J within 30 days from the date the defendant received the process.
                       Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 12 of 13
        :




    1
            {¡'   \r

    ;



    i


    r
                                                                    nETuRr{ Ot 8Ênvrcc
                                                                                                             ?
                                   llnlt.¡dryûrr I ncdv¡t tl¡ tsrrroü ø,ç.';,,:.L. or0t '...
    I
    ì
                                t
                                              o!Ûr,,./,,'!-. drfl0f .,,-.(,(,:,,r..,..,-...¡.'"' .¡.... &fr ,-!-Il dlrrc
    i

    ì
    i
                             |if,ftü,ü
    l
                                                                        ø¿J
!
¡                            h fræ o¡tb    rlorr ¡ra¡Ú ddcadrrt,"
T


                             ttüct!ärb ,,1.1-,                                          aol,,,f,l. r ¡çf            ¡l                             tb
i
t                           üEüeür,rihl wrc             lo
I
J


                                                                                                                                    år r.ror,ou."
                                                                                                                                      t)¿'¿        ¿ .l¿ 7
                                                                                                            4,X,7/    u lrt,, ,ttl"fri     (a d<_t
l
                                                                                         r¡   r,i,           i....ifit;¡
                                                                                                     r. r rr..             ,,1    t" r...rr r¡ .             a


                                                                    .
:

I

ì                                                               NÊil.lnil O? 8Ef,YlG3
:
i

                                                       rt¡t t                              Of lüf :i. f . ¡. r.                                I
                           ât.,....

                                                                                                                      tfiû-rr

                                                                                        .. t i. i       i¡ ¡ r r rr r r w r......   t t: i ?¡ ¡ .:.   ria r ¡ ¡:ala
                                                                                        Drry f-.¡. ¡


                                    .la




                                                                                                             ll




                                                                         ''í,,jì'   ,

                                             .t'
         Case: 3:19-cv-00036-CVG-RM Document #: 1-5 Filed: 05/22/19 Page 13 of 13


    t


                                     IN THE SUPERIOR COURT OF THE VIRGIN ISLANDS
                                          DIVISION OF ST. THOMAS AND ST. JOHN
        Alan Helman; Marjorie Helman; Lepont Palm Beach LLC; Maurice
        Kaspy; Liborio Plaz"a:,Troy llammond and Timothy Aþer

                           Plaintiff(s)
                           Vs.                                                              No. $I;19:CV-36
        Maniott International Inc., The Ritz Carlton Hotel Company (VI) Inc                 ACTION FOR: Complox                 Case
        The Ritz Carlton Club, St, Thomas, lnc., RC St. Thomas, LLC, M¿niot                 Division Class Action Complaint
        Vaoation Worldwide Corporation, Maniott Ownership Resort lnc., Ritz                 JURY TRIAL DEMANDED
        Cartton Management Company, LLC The Ritz Carlton Development
        Company Inc., CobaltTravel Company LLC Inc. The Lion & Crown
        Travel Co. and North Amorican Trust and Does 1-50
                       Defendant(s)

        TO: RC St. Thomas LLC
            Resident Agent Duensing & Casner PC
            Attn: Jamas Casner
            9800 Buccaneer Mall Bldg. 2 Suite 9
             St. Thomas, VI00802
                                                               AFFIDAVIT
                                                               %

        TERRITORY OF THE VtRctN TSLANDS)
        DIVISION OF ST. THOMAS * ST, JOHN)

                   I, Marlon A. Richardson being sworn, depose and states:
                   I   .   I am a citizen of the United States, resident of the U.S. Virgin Islands, over   I 8 years   of   agen am

        not a parly in ths above entitled action, nor related to any of the parties herein; was duly appointed a$ a Procoss
        Server for the Superior Court of the U.S. Virgin Islands, License    No.J34009, which Order         is   still valid.
                   2.      I received copies   of                                                            n the above action and
        was able to servo as follows:

        DATE RECEIVED: Z4.AU¡]åDATE SERVED: 24 AB¡                       t9 Time:_Ll2_pm-
        PERSON SERVED: Jqmes,Ghcqprlin              hanC).,          -
        PLACE SERVED: 980û BuccancËr Mall Btdg.2 suite g.'st..Thom$. vI00g02.
                   3.      Such service trvas personally made by delivering to and leaving with saíd penon true copies of said


                   4.      The person served was an adult and appeqred mentally competent and was properly identified to be
        the person mentioned and described in said process or the person authorizod according to law to receive suçh
        process.

                   5.
"


                           I have made a diligent seuch and inquiry in N/4      ;     ,,   the person to be served but have been
        unable to find or learn of the whereabouts of the person and thus been unable to serve proçess on the said peñon,

        SUBSCRIBED               SWORN TO                                  fÀ
                                                                                           Marlon A. Richardson
                                                                                           I lD Lindberg Bay, St. Thomas, USVI
                                                                                           (340) 998-84s3
                                 PUBLIC
                                                                                             z*ØpnocssSs-ÈRVET__-
                                          2a22
